Citation Nr: 0314959	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of closed 
head injury.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.L.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978, and from May 1984 to December 1985.  This appeal arises 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).  

In March 2003, a hearing was held in St. Petersburg, Florida, 
before the undersigned.  The veteran and her sister provided 
testimony, and a transcript is of record.


REMAND

The veteran testified that she was a military dependent 
during the period from 1979 to 1984, and that her medical 
records may be filed with her then-husband's service records.  
Additionally, she reported other sources of possible medical 
treatment records.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support her claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should take the necessary 
steps to obtain additional service 
records, particularly those from the 
veteran's hospitalizations at Forts Drum 
and Devens (from January 1977 to June 
1977).  The RO should attempt to obtain 
the veteran's service records reflecting 
treatment at MacDill Air Force Base, 
Florida, Ft. Bragg, North Carolina, and 
Batoelz, Germany, from 1978 to 1984, 
which may be filed with the service 
records of her former spouse (See March 
18, 2003 hearing transcript, pp. 9,10).  
After arranging for the completion of any 
appropriate release forms, the RO should 
obtain complete copies of all such 
records relating to treatment of the 
veteran at Mercy Hospital (in January 
1977) and/or Good Samaritan Hospital.  If 
certain records are not available, that 
fact should be annotated in the claims 
folder.

3.  The RO should contact the Social 
Security Administration and request 
copies of all medical records considered 
in the February 2001 determination that 
the veteran was disabled.  All records 
obtained should be associated with the 
claims folder.

4.  The RO should contact the Connecticut 
Department of Social Services and request 
copies of any records of mental health 
counseling of the veteran during 1986 and 
1987.  All records obtained should be 
associated with the claims folder.

5.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurologic 
examination to determine whether or not 
she currently has any neurologic 
residuals of head injuries during 
service.  All indicated tests and studies 
should be conducted and all findings 
described in detail.  The claims file 
should be made available to the examiner 
for review.  Specifically, the examiner 
should review the service medical records 
which show a fall from a waterfall in 
August 1976, with no head injury noted, 
and a closed head injury resulting from a 
car accident in January 1977.  The 
examiner is requested to provide an 
opinion as to whether it is more likely, 
less likely or as likely as not that any 
currently manifested neurologic pathology 
is related to a head injury during 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

6.  Following the above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
bipolar disorder and residuals of closed 
head injury, taking into consideration 
all evidence of record, including any 
evidence obtained pursuant to the above 
requested development.  If a benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided an SSOC and provided an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




